Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office acknowledges receipt of the following item(s) from the Applicant:
Information Disclosure Statement (IDS) was considered.
Papers submitted under 35 U.S.C. 119(a)-(d) have been placed of record in the file.
Applicant claimed for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been 
2.	Claims 1-18 are presented for examination.
Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 112
4.	Claims 1 and 14 are rejected under 35 U.S.C. § 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: a drivability control circuit, a data output circuit, N_INN, CLK_INN	and N-OUT; Host in claim 14. See Fig. 1 or Fig. 13.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-9 and 14-18 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Kang US Pub. No. 20220131544.
	As per claims 1 and 14, Figs. 1 and 2 of Kang are directed to a semiconductor memory system comprising: a host apparatus (par. 58, Fig. 10) configured to provide step setting information; and a semiconductor memory apparatus (par. 58) including: a drivability control circuit (220, pars. 30-32, Fig. 2) configured to generate a drivability control signal corresponding to each (IN, Fig. 2)of a plurality of pieces of data (IN 1-IN4, Fig. 1) based on data patterns of the plurality of pieces of data, wherein a drivability control step of the semiconductor memory apparatus is set based on the step setting information (pars. 30-33); and a data output circuit (pars. 8 and 44 or 49, Fig. 7 or 8)configured to output the plurality of pieces of data sequentially based on an internal clock signal and control drivability, which is reflected to each of the plurality of pieces of data, based on the drivability control signal (par. 44).
	As per claim 2, par. 9 or 42 and Fig. 5 of Kang disclose wherein the internal clock signal includes a plurality of phase clock signals corresponding to the plurality of pieces of data and having different phases from each other.
	As per claim 3, Figs. 1 and 7 of Kang disclose wherein the data output circuit includes: a data synchronization circuit (110-140) configured to synchronize the plurality of pieces of data based on the plurality of phase clock signals; and a data driving circuit (720 and 730, Fig. 7) configured to drive and output an output signal (DQ) of the data synchronization circuit by drivability corresponding to the drivability control signal (Fig. 2 or 9A or 9B).
	As per claim 4, paragraphs 23-26 and Fig. 1 or 6 of Kang disclose wherein the data synchronization circuit includes: a sampling circuit configured to sample the plurality of pieces of data by the plurality of phase clock signals to generate a plurality of pieces of sampling data corresponding to logic levels (IN1=Low Logic, or IN1=High Logic, par. 23) of the plurality of pieces of data; and a coupling circuit (170)  configured to couple an output signal of the sampling circuit to output synchronization data (SOUT, Fig. 7).
	As per claim 5, Fig. 9a or 9B of Kang discloses  wherein the drivability control signal includes an up drivability control signal and a down drivability control signal, and wherein the data driving circuit includes: an up driving circuit (911) configured to control up drivability of a data moving path based on the up drivability control signal; and a down driving circuit (914) configured to control down drivability of the data moving path based on the down drivability control signal.
	As per claims 6-9 and 15-17, Fig. 9a or 9B of Kang discloses  wherein the drivability control signal includes an up drivability control signal (MD 1 and MD 2) and a down drivability control signal (MD 1 and MD 2)  , and wherein the drivability control circuit includes: a down drivability control circuit configured to activate the down drivability control signal based on consecutive data of a first logic level ((MD 1 and MD 2 =high logic) among the data patterns of the plurality of pieces of data; and an up drivability control circuit configured to activate the up drivability control signal based on consecutive data of a second logic level (MD 1 and MD 2 = low logic) among the data patterns of the plurality of pieces of data.
	As per claim 18, paragraph 39 and Figs. 2-3 of Kang disclose   wherein the drivability control circuit includes a delay circuit (NR and INV of 221/221-1, par. 39) configured to perform a delay operation on the drivability control signal based on the step setting information.
	Allowable Subject matter
8.	Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:
Claims include allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having , wherein the plurality of down drivability control signals include first and second down/up drivability control signals, and wherein the down drivability control circuit includes: a first down drivability control circuit configured to activate the first down drivability control signal based on the consecutive data of the first logic level among the data patterns of the plurality of pieces of data; and a second down/up drivability control circuit configured to activate the second down drivability control signal based on activation sections of the first down drivability control signal and a delayed first down drivability control signal claims 10 and 12.
10.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
11.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoai V. Ho whose telephone number is (571) 272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOAI V HO/Primary Examiner, Art Unit 2827